In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect and abandonment, the petitioner appeals from so much of an order of the Family Court, Westchester County (Bellantoni, J.), dated August 14, 1991, as, after a hearing, dismissed the proceeding.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Under the circumstances of this case, we find that the Westchester County Department of Social Services failed to establish the mother’s permanent neglect and abandonment of her child. Accordingly, the Family Court properly dismissed the proceeding. Bracken, J. P., Copertino, Pizzuto and Santucci, JJ., concur.